Citation Nr: 0117292	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  98-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The appellant had active duty from June 1945 to January 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.


FINDINGS OF FACT

1.  Evidence associated with the claims folder since the 
prior denial in January 1995 of service connection for 
bilateral hearing loss is so significant that it must be 
considered in order to fairly decide the merits of the claim.

2.  Available personnel records indicate that the appellant 
served in the Mediterranean Theater of Operations between 
January and December 1946 as a cannoneer assigned to Battery 
A, 913th Field Artillery Battalion.

3.  The appellant's service medical records are presumed lost 
and are unavailable for purposes of the adjudication of this 
claim.  Efforts undertaken by the RO to obtain these records 
from the National Personnel Records Center produced negative 
results.

4.  Given the appellant's military service duty assignments, 
a factual basis is established to support his claim that he 
was exposed to potentially hazardous levels of noise 
coincident with active service duties.

5.  VA audiological examinations conducted in October 1996 
and February 1998 disclosed that the appellant had 
moderately-severe to profound bilateral sensorineural hearing 
loss.

6.  A statement from the appellant's wife who knew him before 
and after his military service reflects that he always had 
trouble with his hearing since exposure in service to 
artillery shell explosions.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a), (c) (2000).

2.  A bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 
3.303(d), 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(2000).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is 
material if it "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  See Evans v. Brown, 
9 Vet. App. 273 (1996) (question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of claim).

Entitlement to service connection for bilateral hearing loss 
was previously and finally denied by the RO in an unappealed 
rating decision issued in January 1995; this decision is 
final.  38 U.S.C.A. § 7105(c) (West 1991).  Additional 
evidence submitted in connection with the present appeal 
consisted of VA in/outpatient treatment reports dated through 
1998, which showed treatment for complaints of bilateral 
hearing loss of many-years duration that the appellant 
related to his exposure during service to large-caliber 
artillery gunfire (105 millimeter howitzers), and the reports 
of VA audiological examinations conducted in October 1996 and 
February 1998, which disclosed that the appellant had 
moderately-severe to profound bilateral sensorineural hearing 
loss.  On the latter VA examination, the appellant's daughter 
reported that he was hard of hearing since an artillery shell 
exploded in close proximity to him while he was in the 
service.  Additional evidence included a statement from the 
appellant's wife received in January 1997, which reflected 
that he always had trouble with his hearing since exposure in 
service to artillery shell explosions.  The record shows that 
the appellant's wife knew him before and after his military 
service in 1945-47.  In looking at the entire evidentiary 
record, and with consideration of the fact that the 
appellant's service medical records are presumed lost and are 
unobtainable, the Board finds that under the more relaxed new 
and material standard set forth under Hodge and its progeny, 
this claim now deserves further consideration on a de novo 
basis.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), the Board concludes 
that new and material evidence has been submitted to reopen 
the claim of service connection for bilateral hearing loss.

Analysis

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a disease or injury resulting in disability was incurred 
coincident with service in the Armed Forces, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (2000).  Service connection may also be granted for 
certain enumerated disabilities on a presumptive basis, 
including organic diseases of the nervous system, see 38 
C.F.R. §§ 3.307, 3.309, or alternatively, with respect to any 
disease, if all the evidence establishes that the disease was 
incurred in service, see 38 C.F.R. § 3.303(d).

However, entitlement to service connection for impaired 
hearing is subject to the additional requirements of 38 
C.F.R. § 3.385, which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation, while not a medical definition of hearing 
loss, does define hearing disability for VA compensation 
purposes.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Recent audiometric testing by VA in October 1996 and February 
1998 disclosed that the appellant had moderately-severe to 
profound bilateral sensorineural hearing loss with pure tone 
thresholds well exceeding the 40 decibels level at 4,000 
Hertz in both ears.  Under the provisions of 38 C.F.R. 
§ 3.385, it is specifically stated that a hearing disability 
exists if there is at least one 40-decibel threshold at the 
specified Hertz frequencies.  Thus, a bilateral hearing loss 
disability compatible with § 3.385 is shown.  The issue is 
therefore whether this hearing loss is attributable to the 
appellant's period of military service.

Unfortunately, there are no service medical records available 
as it appears the appellant's records were lost or destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  The claims file reflects that 
development efforts undertaken by the RO to obtain the 
appellant's service records from the NPRC were unsuccessful.  
NPRC notified the RO on several occasions that no medical 
records were available due to the 1973 fire.

Nevertheless, the available personnel records in the claims 
file reflect that the appellant served in the Mediterranean 
Theater of Operations between January and December 1946 as a 
cannoneer assigned to Battery A, 913th Field Artillery 
Battalion.  In his pleadings of record, the appellant 
described exposure to loud artillery fire during his service 
in Italy.  He stated that he started noticing hearing loss in 
both ears while he was still in the military, and 
particularly, after a training session in which a large-
caliber shell (105mm) exploded near him.  He and his wife 
have filed statements reflecting his basic contention that 
his hearing loss continued through the years after service 
due to the aforementioned explosion as well as to his general 
day-t-day exposure to artillery gunfire in his unit.  
Further, the record shows that the appellant stated that 
while he worked in a textile mill after service, he wore 
earplugs for protection.  There are no records which either 
confirm or deny post-service exposure to loud noises.

Although there is no record evidence of in-service hearing 
loss, given the fact that all of the appellant's service 
medical records are unavailable, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule under 38 
U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  This obligation is further heightened by the 
fact that the appellant has submitted proof of exposure to 
significant artillery noise and weapons firing during his 
active service in view of the fact that he was a cannoneer in 
an artillery unit in a theater of operations which his 
discharge papers corroborate.  Hence, a finding of in-service 
hearing loss caused by exposure to weapons firing is entirely 
consistent with the circumstances and conditions of this 
appellant's military service under 38 C.F.R. § 3.303(a) and 
therefore, with consideration the relaxed evidentiary 
standards that must be applied to the facts in this case 
under O'Hare, his contentions expressed on appeal as 
supported by his wife's statement regarding hearing 
difficulties over the years after service will be deemed by 
the Board to be highly credible and probative as to the 
question of a medical nexus between his current hearing loss 
disability and noise-induced hearing loss incurred in 
service.  The Board is of course aware that there is no 
competent medical evidence in this case which addresses 
whether the appellant's current hearing loss disability was 
etiologically related to his exposure to artillery fire as he 
alleges.  However, in a merits-based review of the claim, 
applicable regulations provide that a postservice initial 
diagnosis of a disability may established entitlement to 
service connection.  As alluded to above, 38 C.F.R. 
§ 3.303(d) states that service connection may be granted for 
any disease diagnosed after service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

In view of the above, the Board is of the opinion that the 
appellant has met the requirements to establish service 
connection for hearing loss.  The clinical findings showing 
bilateral hearing loss in the higher frequencies noted on the 
recent audiological examinations conducted in 1996 and 1998, 
when read together with his service record, which is positive 
for weapons firing noise exposure and an overseas duty 
assignment in an artillery unit that lasted a year, convinces 
the Board that, notwithstanding the absence of clinical-
medical proof, the unique facts in this case require that all 
reasonable doubt as to whether a bilateral hearing loss 
disability was incurred in service must be accorded to the 
appellant, which thereby establishes entitlement to service 
connection.  38 C.F.R. §§ 3.102, 3.303(d).


ORDER

Service connection for bilateral hearing loss is granted.



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals

 

